Citation Nr: 0213509	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  95-12 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date, prior to May 20, 1993, for 
a grant of service connection for paranoid schizophrenia.

(The issue of entitlement to an initial evaluation in excess 
of 50 percent for paranoid schizophrenia is the subject of a 
future decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from May 1952 to October 1953.

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating determination of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for paranoid 
schizophrenia and assigned an evaluation of 10 percent 
effective May 20, 1993, date of receipt of reopened claim.  

The RO granted an increased evaluation of 50 percent 
effective May 20, 1993, in a January 1998 rating decision.  
The veteran perfected his appeal to the Board.

In April 1999, the Board denied entitlement to an effective 
date, prior to May 20, 1993, for a grant of service 
connection for paranoid schizophrenia and entitlement to an 
initial evaluation in excess of 50 percent for paranoid 
schizophrenia.  The veteran appealed to "the United States 
Court of Appeals for Veterans Claims (CAVC).  In April 2002 
the CAVC vacated the Board decision of April 1999 and 
remanded the case to the Board for compliance with the 
directives that were specified by the CAVC's order. 

In September 2002 the Board received additional argument from 
the veteran's representative.

The Board is undertaking additional development on the issue 
entitlement to an initial evaluation in excess of 50 percent 
for paranoid schizophrenia pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

The Board notes that the veteran gave testimony at his June 
1994 hearing before a hearing officer at the RO on the issues 
of entitlement to an increased evaluation for his hemorrhoid 
disability and entitlement to service connection for a back 
disorder.  The veteran also gave testimony at a November 1998 
hearing before the undersigned Member of the Board with 
respect to his back disorder.  These issues have been neither 
procedurally prepared nor certified for appellate review and 
are referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran had active service from May 1952 to October 
1953.

2.  The veteran did not submit a claim of service connection 
for a psychiatric disorder within one year of separation from 
active duty.

3.  On July 8, 1983, the veteran submitted a document which 
may be construed as his original application for entitlement 
to service connection for paranoid schizophrenia.

4.  In September 1983 the RO denied entitlement to service 
connection for schizophrenic reaction with history of 
paranoid personality.  No notice of the denial of his claim 
was provided to the veteran at that time.

5.  On November 8, 1983, the RO received statements (2) dated 
in October 1983 from a private board certified psychiatrist 
with opinion suggesting for the first time that 
manifestations of a psychosis had their onset in service.
6.  In a December 1983 letter, the RO notified the veteran of 
the denial of his claim of service connection for a 
psychiatric disorder based on the fact that the private 
medical reports were not considered new and material 
evidence; he was referred to the notice of procedural and 
appellate rights on the backside of the letter; however, the 
backside of the file copy is blank.

7.  The RO received a statement from the veteran on May 20, 
1993, requesting service connection for a psychiatric 
disorder.

8.  In a May 1993 deferred rating decision it is noted that 
the RO Adjudication Division recognized that a notice letter 
pertaining to the September 1983 rating decision was not in 
the file and instructions were given to furnish the veteran a 
formal notice with appeal paragraph regarding the denial of 
his claim of service connection for a psychiatric disorder in 
September 1983, since a review of the claims file revealed 
absence of such letter. 

9.  In compliance with the instructions provided in the May 
1993 RO deferred rating decision, the veteran was furnished a 
June 1993 letter notifying him of the denial of his claim for 
service connection for paranoid schizophrenia in September 
1983 and the reasons for the denial action; notification of 
his appellate rights were included.

10.  In July 1993 the veteran filed a notice of disagreement.

11.  In January 1994 the RO granted service connection for 
paranoid schizophrenia based on the evidence of record 
including a November 1993 VA examination report suggesting 
the early onset of a psychosis in service.

12.  The record supports the finding that the original denial 
of the veteran's claim of service connection for paranoid 
schizophrenia by the RO in September1983 has remained open as 
he was first provided sufficient notice of the denial of his 
claim in compliance with governing regulation in June 1993 
with which he filed a timely notice of disagreement. 

13.  The private medical statements from a board certified 
psychiatrist received on November 8, 1983, may be construed 
as first factually demonstrating the onset of a psychosis in 
active service.  


CONCLUSION OF LAW

The criteria for an effective date, for a grant of service 
connection for paranoid schizophrenia, retroactive to 
November 8, 1983, have been met.  38 U.S.C.A. §§ 5110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.103, 3.155, 3.157, 
3.400(q) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The service medical records show that the veteran was 
diagnosed with paranoid personality in September 1953.  The 
neuropsychiatric clinic certificate shows that he was 
profoundly disturbed but was not felt to be psychotic at that 
time.

A January 1959 VA hospital summary reflects a period of 
hospitalization for paranoid schizophrenia.  

On July 8, 1983 the veteran submitted a document which may be 
construed as an initial claim of entitlement to service 
connection for paranoid schizophrenia.

In September 1983 the RO denied entitlement to service 
connection for schizophrenic reaction with history of 
paranoid personality.  It was noted that the personality 
disorder noted in service was not considered a disease or 
injury for compensation benefits under 38 C.F.R. § 3.303(c).  

Also, it was noted that a psychosis was not present in active 
service or within the one year presumptive period.  The RO 
did not notify the veteran of the September 1983 rating 
decision.  

On November 8, 1983 the RO received October 1983 statements 
from, HJL, MD, board certified in psychiatry and neurology 
and chief psychiatrist at a private mental health center, 
with medical opinion that the veteran manifested early 
symptoms of a psychosis in service that were underdiagnosed 
as a personality disorder.  He opined that in service the 
veteran experienced paranoid decompensation with definite 
psychotic features that had persisted since service.  

In December 1983 the RO confirmed and continued the denial of 
service connection for schizophrenia.  

In a December 1983 letter, the RO notified the veteran of the 
continuation of the denial of his claim of service connection 
for a psychiatric disorder because the private medical 
statements were not considered new and material.  He was 
referred to the notice of procedural and appellate rights on 
the back of the letter but the file copy is blank.

The veteran submitted a claim of service connection for a 
psychiatric disability in a statement received by the RO on 
May 20, 1993. 

In a May 28, 1993 deferred rating decision it was noted that 
the veteran had been previously denied entitlement to service 
connection for a psychiatric disorder in September 1983; 
however, a notice letter to the veteran could not be found.  
Adjudication Division therefore gave instructions to send the 
veteran notification of the denial of his claim in September 
1983 with an appeal paragraph. 

In a June 15, 1993 letter the RO formally notified the 
veteran of the denial of his claim of service connection for 
a nervous disorder in September 1983 based upon the evidence 
including his service medical records.  



He was notified that the personality disorder in service was 
not considered a disease or injury for compensation purposes 
and that schizophrenia was not noted in active service or 
within the one year presumptive period.  A VA Form 4107, 
Notice of Procedural and Appellate Rights was enclosed.

On July 1993 he submitted a notice of disagreement.

A November 1993 VA psychiatric examination report shows 
diagnoses of paranoid schizophrenia and paranoid personality 
disorder.  

In a January 1994 rating decision the RO granted service 
connection for paranoid schizophrenia effective May 20, 1993, 
date of receipt of the reopened claim.  It was noted that the 
service medical records reflected symptoms that a psychotic 
break was imminent.  It was noted that the overall record 
established a reasonable probability that the onset of the 
veteran's paranoid schizophrenia could be traced to active 
service.  

The veteran reported in a personal hearing before a hearing 
officer at the RO in June 1994 that the effective date for 
his grant of service connection for paranoid schizophrenia 
should be in 1953, when he was discharged from service.  He 
reported that he has had a nervous condition dating back to 
his active service.  

He and his wife expressed similar sentiments before the 
undersigned at a hearing in Washington, D.C., in November 
1998.  The veteran essentially testified that he first filed 
his claim of service connection for a psychiatric disability 
in 1983.  

He noted that he was aware of the fact that he could file a 
claim of service connected for disability when he separated 
service in 1953, but after he got his medical records in 
1983, he filed his claim of service connection for a 
psychiatric disability.



Criteria

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA. 
38 C.F.R. § 3.1(r) (2002). 

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (2002).  

Moreover, a specific claim in the form prescribed by the 
Secretary of VA must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a) (2002).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2002).

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (2002).

The effective date for claims based upon the submission of 
new and material evidence where the evidence is other than 
service department records and is received after final 
disallowance will be the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii) (2002).

Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2002).

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective. 38 C.F.R. § 3.31 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).



This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in  Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); see also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the earlier 
effective date issue on appeal and the record is complete.

Significantly, in September 2002 the veteran's representative 
submitted additional argument on behalf of his claim which 
included a discussion of the new law; however, there was no 
claim of pertinent outstanding evidence with respect to the 
earlier effective date issue on appeal.  The Board is 
satisfied that the duty to notify and the duty to assist have 
been met to the extent necessary under the new law. 
 
Therefore, such notification satisfies the requirement that 
VA advise the appellant as to which evidence, if any, he is 
to submit, and which VA will obtain.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); see Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained. 

In any event, any deficiencies in the duty to assist have 
been rendered moot or inconsequential in view of the grant of 
the claimant's appeal as further discussed below.


Analysis

In claiming entitlement to an effective date earlier than May 
20, 1993 for the grant of service connection for paranoid 
schizophrenia, the veteran and his representative argue that 
clear and unmistakable error (CUE) existed in the initial RO 
rating decision of 1983, wherein the RO failed to provide the 
veteran with adequate notice of the denial of his claim and 
appellate rights.



The Board notes that the provisions of 38 C.F.R. § 3.103 
regarding the right to notice of a decision in effect 
currently are similar to those in effect at the time of the 
RO rating decisions in 1983.  Such provisions essentially 
state that claimants and their representatives are entitled 
to notice of any decision made by VA affecting the payment of 
benefits or the granting of relief.  Such notice shall 
clearly set forth the decision made, any applicable effective 
date, and the reason(s) for the decision.  

Significantly, the Board recognizes that in a deferred rating 
decision in May 1993 the RO Adjudication Division noted the 
fact that the record lacked evidence showing that the veteran 
was properly notified of the September 1983 rating action and 
subsequently cured the procedural defect by issuing a notice 
letter in June 1993 which complied with governing 
regulations. 

In reviewing the pertinent laws and regulations regarding 
finality of RO decisions and pertinent CAVC holdings in Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) and Ruffin v. 
Principi, 16 Vet. App. 12 (2002), the Board concludes that 
the initial denial of the veteran's claim of service 
connection for paranoid schizophrenia by the RO in 
September1983 remained open.

In this regard, the veteran was first provided sufficient 
notice of the original RO denial action in compliance with 
governing regulations in June 1993 to which he filed a timely 
notice of disagreement.  

Importantly, the Board may not rely on the presumption of 
regularity in showing that the veteran was timely notified of 
the September 1983 rating decision as such presumption is 
rebutted by the fact that the RO in May 1993 conceded the 
fact that a notice letter which complied with governing 
regulations was not in the file and subsequently issued a 
notice letter in June 1993 to which the veteran filed a 
timely notice of disagreement.  


The Board points out that the December 1983 letter notifying 
the veteran that the private medical evidence submitted in 
support of his claim was not new and material evidence also 
fails to comply with governing regulations as there had been 
no previous unappealed rating action in which the RO denied 
service connection for a psychiatric disorder.  The Board 
concludes that VA failed to carry its burden in showing that 
the veteran was properly notified of the RO's 1983 rating 
action. 

In other words, grave procedural error has prevented the 1983 
RO decision from becoming final.  38 U.S.C.A. § 7105(b),(d); 
38 C.F.R. § 20.200.  Therefore, a CUE analysis of the 1983 RO 
decisions is moot.  

As the September 1983 initial RO rating decision was never 
final in this case, the decision regarding the appropriate 
effective date for the subsequent grant of service connection 
must contemplate the date of the initial claim of service 
connection or the date entitlement arose, whichever is later.  

Although the veteran argues the effective date for his grant 
of service connection for paranoid schizophrenia should be in 
1953, when he was discharged from service, he readily admits 
that he first filed a claim of service connection for a 
psychiatric disability in 1983, many years following 
separation from active service.  The record is absent any 
indication that he filed a claim of service connection for a 
psychiatric disorder within one year of separation.  

Moreover, the record contains a document received at the RO 
on July 8, 1983, which illustrates his initial attempt to 
file a claim of service connection for a psychiatric 
disorder.  The record is absent any earlier attempt to claim 
service connection for a psychiatric disorder.  

The facts of this case indicate that the private medical 
statements with opinion from a board certified psychiatrist 
received at the RO on November 8, 1983, first suggest the 
onset of a psychosis in active service which has continued 
postservice.  



As the effective date can only be the later of these two 
dates, the Board finds that the appropriate effective date of 
service connection for paranoid schizophrenia is November 8, 
1983, the date it was first factually ascertainable that the 
veteran's psychosis had its onset in service and that an 
earlier effective date for this disorder is not warranted.  
38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date, for a grant of service 
connection for paranoid schizophrenia, retroactive to 
November 8, 1983, is granted, subject to governing 
regulations applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

